Case 6:19-cv-00866-CEM-EJK Document 42 Filed 05/11/20 Page 1 of 3 PageID 693



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

ARMANDO AGUILAR and JULIA                            CASE NO.: 6:19-cv-866-Orl-41TBS
CUMBERLAND, on behalf of themselves
and all others similarly situated,
                                                     CLASS ACTION
              Plaintiffs,

 v.

 USAA GENERAL INDEMNITY CO. and
 UNITED STATES AUTOMOBILE
 ASSOCIATION,

           Defendants.
___________________________________/

                     JOINT STIPULATION AND MOTION FOR DISMISSAL

       Plaintiffs, Armando Aguilar, Julia Cumberland, and Gracie Baxter (“Plaintiffs”) and

USAA General Indemnity Co. and United States Automobile Association (“Defendants”), by and

through their respective undersigned counsel (the “Parties”), stipulate and agree that, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this litigation is voluntarily dismissed with

prejudice as to all claims of named Plaintiffs, and without prejudice as to all claims of any unnamed

member of the putative class, with each party to bear their own attorney’s fees and costs. The

Parties hereby move the court for entry of an Order acknowledging the dismissal of the action

pursuant to Rule 41(a)(1)(A)(ii) and directing the Clerk to close the case.

       Dated this 11th day of May, 2020.

 /s/ _________________________
     Jacob Phillips                                /s/ _________________________
                                                       Rodger L. Eckelberry
 Jacob L. Phillips                                 Rodger L. Eckelberry (admitted pro hac vice)
 FBN: 120130                                       Albert G. Lin (admitted pro hac vice)
 Edmund A. Normand                                 Andrea C. Wiltrout (admitted pro hac vice)
 FBN: 865590                                       Alexa E. Cellier (admitted pro hac vice)
 NORMAND PLLC                                      BAKER HOSTETLER LLP
Case 6:19-cv-00866-CEM-EJK Document 42 Filed 05/11/20 Page 2 of 3 PageID 694




3165 McCrory Place, Ste. 175                       200 S. Civic Center Drive, 12th Floor
Orlando, Florida 32803                             Columbus, Ohio 43215
Tel: (407) 603-6031                                Tel: (614) 228-1541
Fax: (888) 974-2175                                Fax: (614) 462-2616
E-mail: jacob.phillips@normandpllc.com             E-mail: reckelberry@bakerlaw.com
E-mail: ed@normandpllc.com                         E-mail: alin@bakerlaw.com
E-mail: service@normandpllc.com                    E-mail: awiltrout@bakerlaw.com
                                                   E-mail: acellier@bakerlaw.com
Christopher Lynch, Esq.                            Michael S. Vitale
FBN: 331041                                        FBN: 17136
CHRISTOPHER J. LYNCH, P.A.                         BAKER HOSTETLER LLP
6915 Red Road, Suite 208                           2300 SunTrust Center
Coral Gables, FL 33143                             200 South Orange Avenue
Tel: 312-967-3653                                  Post Office Box 112
E-mail: clynch@hunterlynchlaw.com                  Orlando, Florida 32802-0112
E-mail: lmartinez@hunterlynchlaw.com               Tel: (407) 649-4083
                                                   Fax: (407) 841-0168
Andrew J. Shamis, Esq.                             E-mail: mvitale@bakerlaw.com
FBN: 101754
SHAMIS & GENTILE                                   Attorneys for Defendants
14 NE 1st Avenue, Suite 1205                       United Services Automobile Association and
Miami, FL 33132                                    USAA General Indemnity Co.
Tel: 305-479-2299
E-mail: ashamis@shamisgentile.com

Scott Edelsberg, Esq.
FBN: 0100537
EDELSBERG LAW, P.A.
19495 Biscayne Blvd #607
Aventura, FL, 33180
E-mail: scott@edelsberglaw.com

Attorneys for Plaintiff & the Putative Class




                                               2
Case 6:19-cv-00866-CEM-EJK Document 42 Filed 05/11/20 Page 3 of 3 PageID 695



                                CERTIFICATE OF SERVICE
       I hereby certify that on May 11, 2020, I electronically filed the foregoing with the Clerk of

the Court by using the CM/ECF system, which will serve this document on all noticed parties who

have elected to receive such service.

                                                         Jacob Phillips
                                                     /s/ ____________________
                                                     Jacob L. Phillips




                                                 3
